Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 19, 2018

                                    No. 04-18-00261-CR

                                     Daniel LAQUE Sr.,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 16-03-0060-CRA
                        Honorable Donna S. Rayes, Judge Presiding


                                       ORDER
      Appellant’s motion to file a motion under seal is granted.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court